Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 1 of 9 PageID #:82739




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE: DEALER MANAGEMENT
SYSTEMS ANTITRUST LITIGATION                  MDL No. 2817
                                              Case No. 18-cv-00864
This Document Relates To:
                                              Hon. Robert M. Dow, Jr.
Cox Automotive, Inc., et al. v. CDK Global,   Magistrate Judge Jeffrey T. Gilbert
LLC, Case No. 1:18-cv-1058 (N.D. Ill.)


           COX AUTOMOTIVE’S REPLY IN SUPPORT OF ITS
 MOTION FOR RECONSIDERATION OF THE JUNE 29, 2020 ORDER (DKT. 1027)
     Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 2 of 9 PageID #:82740




                                       INTRODUCTION

         Cox Automotive, Inc. and its subsidiaries (collectively, “Cox Automotive”) seeks

reconsideration of this Court’s June 29, 2020 Order (Dkt. 1027) (“Order”) on two grounds – first,

that the Court granted relief based on an argument never made against Cox Automotive and to

which Cox Automotive has had no opportunity to respond; and second, that the Order incorrectly

applied to Cox Automotive the Court’s prior June 10, 2019 order (Dkt. 717). CDK does not contest

either of these dispositive points. At bottom, CDK seeks to obtain privileged documents from Cox

Automotive even though CDK never argued that the information that Cox Automotive did provide

(in its privilege log and elsewhere) was insufficient to establish privilege, and without affording

Cox Automotive any opportunity to respond to such arguments (that still have not been made).

The motion for reconsideration should be granted.

I.       The Court Should Reconsider The Order Because It Granted Relief Based On
         Arguments That Were Never Made

         CDK does not dispute that the only argument it made in its motion to compel was that Cox

Automotive had not complied with an agreement to provide the current number of members of

certain email lists; nor does CDK dispute that Cox Automotive subsequently provided that

information. See Dkt. 1050, at 3 (citing Dkt. 544, at 13-14). In particular, CDK has never argued

– even in its most recent filing – that the information actually provided by Cox Automotive in its

privilege log (Dkt. 544-7) and elsewhere (Dkt. 544-11 and Dkt. 587-10) is insufficient to establish

privilege. CDK also does not dispute that this Court’s Order granted relief against Cox Automotive

based on a different argument advanced by the Dealership Class Plaintiffs against CDK. See id.

at 3-4. These facts are dispositive and require reconsideration of this Court’s Order. See Del

Monte Fresh Fresh Produce, N.A., Inc. v. Chiquita Brands Int’l, Inc., 616 F. Supp. 2d 805, 829




                                               -1-
 Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 3 of 9 PageID #:82741




(N.D. Ill. 2009) (reconsideration appropriate where the court “mak[es] its decision outside the

adversarial issues presented [to the Court] by the parties”).

       CDK’s opposition raises a number of procedural complaints that have no merit and no

bearing on whether to grant reconsideration. CDK notes (at 1-2) that, prior to CDK’s motion to

compel, Cox Automotive had not identified the current number of recipients for certain email lists.

Cox Automotive, however, had provided to CDK the purpose of the email lists – which by itself

made clear the nature of the recipients and communications – and noted that the number of current

members of these email lists (in March 2019) was not relevant to whether the documents were

privileged when the emails were sent years ago (generally 2014 to 2017). See Dkt. 544-11. Cox

Automotive further explained that there was no waiver of privilege because the email lists were

internal to Cox Automotive. See id. CDK initially took the same position with respect to its own

privileged documents sent to email lists. See Ex. 1, at 2, J. Michaels Letter to D. Nordin (Nov. 16,

2018); Ex. 2, at 5, J. Michaels Letter to D. Nordin (Jan. 7, 2019). CDK subsequently offered as a

compromise to provide “the number of current members of each group email address that is

challenged in dealership plaintiffs’ excel chart, along with a brief description of the current general

purpose of the group,” and counsel Dealership Class Plaintiffs (not Cox Automotive’s counsel)

implicitly agreed to that compromise. Dkt. 587-7, at 3-4 (CDK offer); id. at 1 (implicit acceptance

by counsel for Dealership Class Plaintiffs at Gustafson Gluek). Although Cox Automotive did not

believe it was part of that agreement, Cox Automotive subsequently provided the current number

of recipients for the email lists to avoid a needless dispute. CDK no longer takes issue with Cox

Automotive’s compliance with that agreement; nor could it because Cox Automotive provided the

same type of information as CDK. Compare Dkt. 546-10, at 8-9, J. Michaels Letter to D. Nordin

(Feb. 8, 2019), with Dkt. 587-10, D. Dorris Email to J. Coleman (Mar. 21, 2019).




                                                 -2-
  Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 4 of 9 PageID #:82742




       If CDK believed that the information provided by Cox Automotive gave CDK new grounds

to challenge Cox Automotive’s assertions of privilege, CDK could have moved to compel on that

basis. Or if CDK believed that the timing of Cox Automotive’s disclosure prejudiced CDK, CDK

could have sought additional time to file its reply brief or leave to file a surreply.1 CDK did neither.

In its reply brief, CDK stated only that it was “evaluating whether to maintain its challenge” to

one document. See Dkt. 587, at 14. CDK later requested that document from Cox Automotive

but did not pursue the issue further after Cox Automotive refused. See Dkt. 1051. CDK also noted

in its reply brief that the Dealership Class Plaintiffs had argued that CDK must produce documents

for which CDK had been unable to identify the current number of recipients for email lists and

requested that, if the Court granted that motion, that the same rules be applied to Cox Automotive.

See id. This argument was waived because it was raised for the first time on reply. See Dkt. 1050,

at 5. The argument also fails on the merits because CDK never attempted to address why the

information that Cox Automotive had already provided – including the privilege log itself with a

description of the documents, see Dkt. 544-7, and a description of the email lists, Dkt. 544-11 –

was insufficient to establish privilege for the documents at issue. CDK had no basis to argue that

the Court should “do the same for Cox,” Dkt. 587, at 14, without addressing whether Cox

Automotive had otherwise provided adequate justification for its assertions of privilege.

       The Court made this clear at the June 10, 2019 hearing. When CDK requested that the

Court “order the plaintiffs to do the same thing” – that is, “produce any communications involving

now defunct distribution lists” – the Court stated that it was “not going to do that because I don’t



       1
          CDK wrongly asserts (at 2) that this “last-minute tactic likely was intended to blunt CDK’s
argument” because it revealed that some of the communications where shared with “a very large number
of recipients.” There was nothing to “blunt”: CDK never pursued any argument based on the “very large
number of recipients.” This was also during height of fact discovery when this Court remarked: “[Y]ou
guys are killing yourselves on deps.” Dkt. 591, February 27, 2019 Hr’g Tr. 48:19-23.


                                                 -3-
  Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 5 of 9 PageID #:82743




have that in front of me.” Dkt. 1016, June 10, 2019 Hr’g Tr. 24:13-25. The Court provided further

guidance that it was inclined to apply the same ruling to other parties “unless there is some

distinction that is actually meaningful,” and directed CDK to file a motion if there was a dispute.

See id. at 25:1-8. CDK was aware that it needed to file a motion and suggested that it might do

so. See Dkt. 1051, at 2 (July 11, 2019: “If Plaintiffs are not inclined to withdraw their motion,

then Defendants will – as we stated at the hearing – move to compel all Plaintiffs to produce any

documents withheld under an assertion of privilege that are similarly situated to those documents

subject to Plaintiffs’ challenges.”) (emphasis added). But CDK decided not to file that motion.

And if CDK had filed that motion, Cox Automotive would have replied with “meaningful”

distinctions between its assertions of privilege and CDK’s assertions of privilege, including that

Cox Automotive had already provided sufficient information to establish the privileged nature of

the emails (in its privilege log and elsewhere); indeed, some of the email lists at issue are for Cox

Automotive’s in-house counsel and thus exist for the purpose of providing legal advice and others

are to Cox Automotive’s executive leadership teams. See Dkt. 1050, at 5-6; Dkt. 587-10. 2

        CDK’s decision not to move to compel also belies its claim (at 1) that production of these

documents is urgent. Despite having descriptions of the documents from Cox Automotive’s

privilege log, CDK does not attempt to explain how the withheld documents are sufficiently

relevant to this litigation to excuse CDK’s decision to never pursue their production, let alone to

do so on an expedited basis. CDK’s suggestion that Cox Automotive’s documents are critical to

its defense is also undercut by the fact that only 5 of the 687 summary judgment exhibits submitted




        2
           CDK’s contention (at 4) that Cox Automotive should have submitted additional information about
its privilege assertions puts the cart before the horse. Cox Automotive had no reason to respond to
arguments that CDK chose not to pursue after the Court directed CDK to file a motion about any dispute.


                                                  -4-
  Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 6 of 9 PageID #:82744




by Defendants are Cox Automotive documents – and even those do not concern the core

conspiracy claims. See Dkt. 779-1; Dkt. 779-2; Dkt. 975; Dkt. 1064.

       In sum, CDK’s position is that Cox Automotive should be compelled to produce 51

privileged emails sent to email lists internal to Cox Automotive (many of which are facially

privileged) even though CDK has never argued that the information Cox Automotive provided

with respect to these documents is insufficient to establish privilege. And although it raises a host

of procedural complaints, CDK’s most recent filing still does not attempt to explain why the

information that Cox Automotive has already provided is insufficient to establish privilege.

Because CDK’s position is contrary to binding Seventh Circuit precedent that district courts should

be “highly reluctant” to order the production of privileged documents without in camera review,

see Am. Nat’l Bank & Tr. Co of Chi v. Equitable Life Assurance Soc’y of U.S., 406 F.3d 867, 880

& n.7 (7th Cir. 2005) – let alone ordering production without any proper motion to compel –

reconsideration should be granted.3

II.    In The Alternative, The Court Should Reconsider Its Order To Hold That Cox
       Automotive Needs To Produce Only 32 Emails Sent To Non-Active Email Lists

       As Cox Automotive previously explained, the Court’s Order applies to Cox Automotive

the prior June 10, 2019 order that granted the Dealership Class Plaintiffs’ motion to compel against

CDK. Proper application of the June 10, 2019 order would result in Cox Automotive producing

only 32 of the 51 emails at issue. See Dkt. 1050, at 6-7.

       CDK does not dispute either of those dispositive points. CDK agrees (at 5) that it “did not

argue in its motion to compel that [the] distribution lists [for the 19 emails] were so numerous that



       3
         CDK incorrectly asserts (at 5) that Cox Automotive did not request in camera review. Cox
Automotive argued that CDK had no basis to compel production of the documents prior to in camera
review. See Dkt. 573, at 13. In any event, in camera review is not necessary because CDK has never
moved to compel production of the documents. CDK’s motion should be denied on that ground alone.


                                                -5-
  Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 7 of 9 PageID #:82745




they negated Cox’s privilege claims.” That is an understatement. In its motion to compel briefing

in March 2019, CDK mentioned the number of recipients for only a single email sent to a single

email list (COX_MDL_P2328). See ECF No. 587, at 14. CDK never mentioned the other 18

emails (or the 14 other emails that it now suggests the Court should compel Cox Automotive to

produce). See id. As to the single email that CDK did mention in its briefing, CDK stated only

that it was “still evaluating whether to maintain its challenge,” id., but never filed any motion to

compel production of that document (or any others). Because CDK concedes that it never moved

to compel production of these 19 emails, Cox Automotive’s motion for reconsideration should be

granted as to these 19 emails.4

        CDK’s assertion (at 6) that it would be “unfair” to allow Cox Automotive an “opportunity

to present additional evidence or argument” has it backwards.                 This Court should grant

reconsideration and deny CDK’s motion because CDK never sought production of the 19 emails

due to the number of recipients. In the absence of any motion from CDK, Cox Automotive had

no reason to provide additional information regarding privilege for these documents. The only

inequity would be to compel Cox Automotive to produce privileged documents based on

arguments that were never made against Cox Automotive.

                                            CONCLUSION

        Cox Automotive’s motion for reconsideration should be granted.




        4
         CDK incorrectly asserts (at 5) that it was “quite literally impossible for CDK to raise the issue”
of the number of recipients in its motion to compel briefing. CDK actually did raise that issue for one
document and stated in its briefing that it would “advise the Court promptly” if a dispute remained. ECF
No. 587, at 14. CDK never raised the issue with Cox Automotive or the Court afterwards.


                                                   -6-
 Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 8 of 9 PageID #:82746




Dated: August 6, 2020                    Respectfully submitted,

                                         /s/ Derek T. Ho
                                         Derek T. Ho
                                         KELLOGG, HANSEN, TODD,
                                           FIGEL & FREDERICK, P.L.L.C.
                                         1615 M Street, NW, Suite 400
                                         Washington, D.C. 20036
                                         (202) 326-7900
                                         dho@kellogghansen.com

                                         Counsel for Cox Automotive, Inc.,
                                         Autotrader.com, Inc., Dealer Dot Com,
                                         Inc., Dealertrack, Inc., HomeNet, Inc.,
                                         Kelley Blue Book Co., Inc., vAuto, Inc.,
                                         VinSolutions, Inc., Xtime, Inc.




                                      -7-
 Case: 1:18-cv-00864 Document #: 1104 Filed: 08/06/20 Page 9 of 9 PageID #:82747




                                    CERTIFICATE OF SERVICE

        I, Derek T. Ho, an attorney, hereby certify that August 6, 2020 I caused a true and correct
copy of the foregoing COX AUTOMOTIVE’S REPLY IN SUPPORT OF ITS MOTION FOR
RECONSIDERATION OF THE JUNE 29, 2020 ORDER (DKT. 1027) to be filed and served
electronically via the Court’s CM/ECF system. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF system.


                                                     /s/ Derek T. Ho
                                                     Derek T. Ho
                                                     KELLOGG, HANSEN, TODD,
                                                       FIGEL & FREDERICK, P.L.L.C.
                                                     1615 M Street, NW, Suite 400
                                                     Washington, D.C. 20036
                                                     (202) 326-7900
                                                     dho@kellogghansen.com




                                               -8-
